 

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Agreement”) is executed this 14th
day of May 2020, by and between Texas Wellness Center, Inc. a subsidiary of GL
Brands, Inc. (“TWC”) and Rocky Mountain High Brands, Inc. (“RMHB”), which
collectively are referred to as the “Parties” hereto, and as to which Agreement
each individually is a “Party.”

PURPOSE AND RECITALS



1.       This Agreement is made to resolve a dispute between the Parties in
which the following allegations have been asserted:

a.)       On February 21, 2019 RMHB and TWC entered into a Beverage
Manufacturing and Supply Agreement (“the Manufacturing Agreement”) whereby RMHB
would sell TWC approximately 200,000 cans of Green Lotus Sparkling Water for the
purchase price of $322,000.00.

b.).       On or about April 1, 2019, Rocky Mountain High Brands, Inc. ("RMHB")
purchased approximately 200,000 can bodies and lids from Berlin Packaging
("Berlin") and used them to produce and deliver 200,000 cans of Green Lotus
Sparkling Water for TWC.

c.)        TWC made partial payment in the amount of $246,779.52 on the contract
amount of $322,000.00 to RMHB for the cans. TWC had also provided, at its own
expense, approximately $150,000.00 worth of ingredients that RMHB used in
manufacturing the subject cans of beverages. After delivery of the cans of Green
Lotus Sparkling Water to TWC, the cans were found to be leaking contents and TWC
was unable to use or sell any of the product to their customers.

d.)        TWC made a demand for the return of all funds paid to RMHB due to the
canned product being unfit for usage or sale to the public, and further alleged
that such actions constituted breach of contract, causing damages, created a
major customer relations problems for TWC and its parent company, GL Brands
Inc., as well as damage to critical customer relationships.

 

2.       RMHB has denied, and continues to deny, all allegations made by TWC
against RMHB. RMHB and TWC acknowledge that there is a bona fide dispute and
difference between them concerning the alleged liability of RMHB for the damages
allegedly sustained by TWC as a result of this dispute.

3.       The Parties desire to avoid the substantial cost, expense,
inconvenience, time and uncertainty of litigation. The Parties hereby agree to
fully and finally settle, compromise, and resolve all issues, claims, and causes
of actions between them arising out of or in connection with the Dispute without
admitting the claims and defenses of the other Party or Parties. This Agreement
is intended as a mutual and reciprocal compromise and general release between
TWC, on the one hand, and RMBH on the other, for the complete and final
settlement and release of all claims between them as set forth fully below.

 

  

 



 

DEFINITIONS

4.       As used in this Compromise Settlement Agreement and Release:

 

a.)       “TWC” means and includes TWC and its assigns, successors, parent
corporations, and subsidiary corporations.

b.)       “RMHB” means and includes RMHB, and its assigns, successors, parent
corporations, and subsidiary corporations.

c.)       “Occurrence” means and includes any and all of the following: 1. The
purchase of 200,000 cans of Green Lotus Sparkling Water (“the product”) by TWC
for payment in the amount of $322,000.00 and the allegations that the product
was defective and unsuitable for its intended use because of defects and leaking
of the product from the cans in which the product was contained, 2. Any act or
omission by RMHB and/or the Released Parties or any of their agents, servants,
or employees prior to the date of this Agreement, which caused or allegedly
caused any injury or damages to the Releasors, including claims of deceptive
trade practices, breach of warranty, vicarious liability, gross negligence,
and/or res ipsa loquitur, regardless of whether or not the claims have been
alleged as liability claims; 3. Any and all conduct of any of RMHB or the RMHB
released parties that allegedly resulted in the defective product or cans
delivered to TWC and/or TWC’s affiliates or customers.

d.)       “Dispute ” means the allegations and claims asserted that that RMHB
provided TWC with 200,000 cans of Green Lotus Sparkling Water (“the product”)
for payment in the amount of $322,000.00 and the product was defective and
unsuitable for its intended use because of defects and leaking of the product
from the cans in which the product was contained.

e.)       “Claims and Causes of Action” means any and all claims alleged or
which could have been alleged by TWC against RMHB, or by RMHB against TWC, of
whatsoever nature, known or unknown, past, present or future, accrued or which
may ever accrue, whether based in contract, common law, tort or statute,
including, but not limited to, claims for economic and actual damages, lost
profits, attorneys' fees.

 

TERMS

5.       In consideration of the promises made between the Parties hereto, the
sufficiency of which consideration is hereby acknowledged, TWC and RMBH agree as
follows:

 2 

 

 

Releases.

5.1 General Release by TWC. Effective upon the execution of this Agreement by
all the Parties hereto, TWC, for itself, and for its parents, subsidiaries
(whether or not wholly owned), and affiliate entities, predecessors, successors,
heirs and assigns, and employees, officers, directors, shareholders, owners,
attorneys, agents, and sales agents hereby remise, release and forever discharge
RMHB and its respective successors, executors, administrators, heirs and
assigns, shareholders, owners, officers, directors, trustees, agents, attorneys,
employees, owners, parents, subsidiaries and affiliate entities from any and all
claims, actions, suits, judgments or liabilities of any kind or nature, whether
under statute or common law or in equity, and any liens, debts, contracts,
indebtedness, losses, rights, interests and demands of whatsoever kind, that TWC
may have against RMHB.

5.2       General Release by RMBH. Effective upon the execution of this
Agreement by all the Parties hereto, RMBH, for itself, and for its parents,
subsidiaries (whether or not wholly owned), and affiliate entities,
predecessors, successors, heirs and assigns, and employees, officers, directors,
shareholders, owners, attorneys, agents, and sales agents hereby remise, release
and forever discharge TWC and its respective successors, executors,
administrators, heirs and assigns, shareholders, owners, officers, directors,
trustees, agents, attorneys, employees, owners, parents, subsidiaries and
affiliate entities from any and all claims, actions, suits, judgments or
liabilities of any kind or nature, whether under statute or common law or in
equity, and any liens, debts, contracts, indebtedness, losses, rights, interests
and demands of whatsoever kind, that RMHB may have against TWC.

5.3       Payment and consideration.

In consideration of the parties’ release and compromise set forth herein, and in
full and final settlement of the any and all claims and causes of action that
have been asserted or could have been asserted against either Party, the Parties
agree to the following:

A.       Simultaneous with the execution of this Agreement, RMHB shall issue
Seventeen Million, Five Hundred thousand (17,500,000) shares of RMHB Common
Stock (“the Common Stock”) to TWC or TWC’s affiliate assignee(s), as directed by
TWC. The Common Stock;



i.       RMHB represents and warrants that, as of the date of this Agreement,
RMHB is not insolvent, RMHB is not considering declaring bankruptcy, and no
creditor of RMHB or other party has threatened to institute involuntary
bankruptcy or to ask a court to place RMHB into receivership or institute any
similar proceedings against RMHB. RMHB further represents and warrants that it
is not aware of any liabilities, claims or proceedings against RMHB or any of
its parent or subsidiary entities (apart from the Dispute) that RMHB has not
disclosed in its publicly-available SEC filings. RMHB further represents and
warrants that its publicly-available SEC filings are true, accurate and
complete, and do not omit any material adverse facts or liabilities to the best
of RMHB’s knowledge. RMHB also represents and warrants that issuance of
17,500,000 shares of common stock to TWC will not result in TWC owning more than
9.9% of the total issued and outstanding shares of RMHB.

 

 3 

 



B.       In any lawsuit filed by RMHB against Berlin Packaging or any supplier
of Berlin Packaging for claims relating to Berlin Packaging’s failure to provide
the agreed upon 202,400 twelve (12) ounce can bodies and lids suitable on the
can failure, RMHB agrees to pay TWC thirty percent (30%) of the net recovery, if
any. RMHB also agrees to pay TWC 30% of any settlement with Berlin Packaging or
any supplier of Berlin Packaging related to the Occurrence. RMHB is not
obligated to file a suit against Berlin Packaging unless RMHB is able to agree
to terms with a competent law firm that will agree to accept the case on a
contingent fee basis, exclusive of litigation costs and expenses which RMHB will
agree to pay. If RMHB is unable to secure representation under these terms,
RMHB, at its sole option, work on a fee-based suit, and agrees to cooperate and
work with TWC on joint participation on a fee-based lawsuit. TWC will have no
obligation to pay for any attorney fees or costs of suit unless it agrees to do
so in a separate writing signed by TWC.

C.        RMHB will defend, indemnify and hold TWC harmless for any third-party
claim or claims related to or arising out of the Occurrence that exceed the
aggregate amount of $10,000.00. Provided, however, that RMHB will have the right
to either settle such claims or defend against such claims at RMHB’s expense in
the exercise of its reasonable discretion. If one or more third-party claims are
made against TWC that TWC believes are subject to this indemnification
provision, TWC will promptly provide written notice of such claim to RMHB and
will cooperate in RMHB’s investigation of such claim. TWC will have the right to
approve any settlement of any third-party claims proposed by RMHB in writing in
the exercise of TWC’s reasonable discretion.

6.       Acknowledgement of Sufficiency: The parties acknowledge the sufficiency
of the total consideration set forth above and that said consideration
constitutes a full satisfaction of all damages alleged to have been caused,
directly or indirectly, by RMHB to TWC, or by TWC to RMHB, including any and all
claims which could have been asserted by either party against the other as a
result of the Occurrence; or which could have been asserted in connection with,
or related to, the business relationship between the parties.

7.       Ownership and Non-Assignment of Claims. Each Party represents and
warrants that it owns each of the Claims released by it under this Agreement and
that it neither has assigned nor transferred nor purported to assign or transfer
any portion of the claims released under this Agreement to any other person,
firm, corporation or other entity, and that no other person, firm, corporation
or other entity has any lien, claim or interest in any claim or interest arising
out of, related to or connected with this Agreement.

 4 

 

 

8.       No Representations. Each Party warrants that no promise of inducement
has been offered or made except as herein set forth, and that this Agreement is
executed without reliance on any statement or representation by any Party or by
any agent of a Party concerning the nature and extent of the injuries and
damages, or either of them, or the legal liability therefore.

9.       Entire Agreement. The Parties agree and understand that this Agreement
contains the entire agreement between TWC, on the one hand, and RMBH on the
other, and the terms of this Agreement are contractual and not a mere recital.
For the avoidance of doubt, the parties agree that the February 1, 2019 Beverage
Manufacturing and Supply Agreement (the “Manufacturing Agreement”) between RMHB
and TWC terminated on April 1, 2020, and that this Agreement supersedes the
Manufacturing Agreement in its entirety.

10.       Factual Investigation. Each Party has read the Agreement carefully,
knows and understands the Agreement’s contents, and has made such investigation
of the facts pertaining to the settlement, this Agreement, and of all matters
pertaining to this Agreement, as it deems necessary or desirable. Each Party
enters into this Agreement without duress and of its own free will.

11.       Independent Legal Advice. Each Party has received prior independent
legal advice from legal counsel of such Party’s choice with respect to the
advisability of making the settlement provided for in this Agreement and with
respect to the advisability of executing this Agreement.

12.       Successors and Assigns. This Agreement shall be binding on and inure
to the benefit of the Parties and their respective heirs, successors, assigns
and legal representatives.

13.       Disputed Rights. The Parties explicitly acknowledge and covenant that
this Agreement represents a settlement and compromise of disputed rights, claims
and defenses, and that except as specifically set forth in this Agreement, by
entering into this Agreement, no Party admits or acknowledges any liability,
wrongdoing, or negligence, all such liability, wrongdoing or negligence being
expressly denied.

 5 

 

 

14.       Non-Disparagement. TWC agrees that its agents will not say, write,
post, or cause to be said or written any statement that, directly or indirectly
(by implication or otherwise) disparages, libels, slanders, defames, criticizes
or otherwise reflects adversely upon or encourages any adverse action against
RMBH; likewise, RMBH agrees not to disparage TWC or any of its parent or
subsidiary companies.

15.       Waiver, Modification or Amendment. No modification, amendment, or
waiver of any of the provisions contained in this Agreement, or any future
representations, promise, or condition in connection with the subject matter of
this Agreement, shall be binding upon any Party unless made in writing and
signed by such Party or its duly authorized officer or agent.

16.       Negotiated Agreement. This Agreement is the result of negotiation and
no Party shall have the Agreement interpreted against it because it was the
drafting Party.

17.       Headings. The use of headings in this Agreement is only for ease of
reference and the headings have no effect and are not to be considered part or
terms of this Agreement.

18.       Execution in Counterparts. This Agreement may be executed and
delivered in any number of counterparts or copies (“counterpart”) by the
Parties. When each Party has signed and delivered at least one counterpart to
the other Parties to this Agreement, each counterpart shall be deemed an
original and, taken together, shall constitute one and the same Agreement, which
shall be binding and effective as to the Parties. Facsimile or electronic
signatures shall have the same force and effect as original signatures.

19.       Governing Law. This Agreement, and all acts and transactions pursuant
hereto, as well as the rights and obligations of the Parties pursuant hereto,
shall be governed, construed, and interpreted in accordance with the laws of the
State of Texas.

 6 

 

 

20.       Venue. Any action or proceeding seeking to enforce any provision of
this Agreement or based on any claimed right arising out of this Agreement must
be brought against any Party in the United States District Court for the
Northern District of Texas, Dallas Division, subject to the relevant
jurisdictional requirements. Each of the Parties consents to the jurisdiction of
the Northern District of Texas (and any appropriate federal appellate court) for
the purpose of enforcing this Agreement, and waives any objection to such venue.
If any Party initiating an action or proceeding seeking to enforce any provision
of this Agreement or based on any claimed right arising out of this Agreement
does not or cannot allege an amount in controversy exceeding $75,000, exclusive
of interest and costs, the filing Party must stipulate in the Party’s initial
filing that the amount in controversy is less than $75,000. Any action hereunder
seeking less than $75,000, or any action that the United States District Court
for the Northern District of Texas determines that it lacks jurisdiction to
resolve (exclusive of appeals), must be brought in the District Court for Dallas
County.

21.       Authority. Each of the persons executing this Agreement represents and
warrants that he or she is legally competent and qualified to execute the
Agreement, and has the authority to bind his, her or its respective principals
to this Agreement.

22.       Effective Date. This Agreement shall become effective upon the last
party signing this Agreement.

23.       Attorneys’ fees. The parties will pay their own attorneys’ fees and
bear any other expenses, including court costs, incurred by them in connection
with their disputes, including without limitation, the negotiation and execution
of this Agreement. If a dispute arises over the enforcement and/or
interpretation of this Agreement, the prevailing party shall recover its
reasonable and necessary fees, costs and litigation expenses from the other
party.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth above.

 

TEXAS WELLNESS CENTER LLC

(“TWC”)

ROCKY MOUNTAIN HIGH BRANDS, INC.  (“RMHB”)   By: /s/ Carlos Frias By: /s/ David
Seeberger   Its: CEO Its: CEO   Dated: 5/14/2020 Dated: 5/14/2020

 

 7 

 



 

